Citation Nr: 1700789	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-28 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1962 to September 1964, including service in Vietnam.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for hypertension.  

The Board notes that in the Veteran's August 2014 substantive appeal, he appealed the issue of service connection for prostate cancer, which was subsequently granted in a June 2015 rating decision.  As the benefit sought on appeal has been granted, the issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with hypertension (see, e.g., 09/24/2012, VBMS, Medical Treatment Record- Non-Government Facility, Internal Medicine Associates) and states that his hypertension is secondary to his service-connected diabetes mellitus, or in the alternative, is related to his exposure to Agent Orange in Vietnam.  See 10/27/2016, VBMS, Appellate Brief.  

The Board notes that the Veteran has not been afforded a VA examination with regard to his claim of service connection for hypertension.  The Board finds that one should be provide as the evidence shows a current disability and an in-service event (presumed herbicide exposure).  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The Board also finds that there is an indication of a relationship between these two, as explained next.

The record shows that the Veteran had service in Vietnam.  Therefore, exposure to Agent Orange is established.  Indeed, a July 2014 rating decision granted the Veteran service connection for diabetes mellitus, type II, on the basis of presumption to herbicide exposure.  The Board notes that the Veteran has not offered any scientific evidence or testimony as to why the hypertension is related to Agent Orange exposure.

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20, 308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20, 309.  

The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A (d)(2)(B) (West 2014).  In this regard, the Court has described this threshold of the statute as being low.  McLendon, 20 Vet. App. at 83.  

Given that no medical opinion has been offered as to whether the Veteran's hypertension is related to his military service, including Agent Orange exposure, or secondary to his service-connected diabetes mellitus, Type II, the Board finds that a remand for a VA examination is warranted.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, is to be reviewed by the examiner to become familiar with the pertinent medical history.  

The examiner should provide the following opinions: 

a. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected diabetes mellitus? 

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation?  If so, please identify.

c. If hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus is it at least as likely as not (probability of at least 50 percent) that hypertension is otherwise etiologically related to the Veteran's period of active military service, to include exposure to Agent Orange?

The examiner is advised that the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

2. Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



